Case 3:21-cr-00484-BGS Document 29 Filed 05/10/21 PagelD.62 Page 1 of 2

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)
Oscar Quezada-Nunez Case Number: 21cr484-BGS

Marc B. Geller, CJA

Defendant’s Attorney

 

REGISTRATION NO. 96638298
LJ -

The Defendant:

pleaded guilty to count(s)

C1 was found guilty on count(s) Count 1 of the Information

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

Title & Section Nature of Offense Number(s)
8:1325(a)(1) Improper Entry By An Alien (Misdemeanor) 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
L] The defendant has been found not guilty on count(s)
X] Count(s) 2 of the Information are dismissed on the motion of the United States.
5 Assessment : $10 PA waived
Xx] No fine L] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

May 10. 2021

Date of Imposition of Sentence

J 2btwl

HON. Bernard G. Skomal
UNITED STATES MAGISTRATE JUDGE

21cr484-BGS
Case 3:21-cr-00484-BGS Document 29 Filed 05/10/21 PagelD.63 Page 2 of 2

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Oscar Quezada-Nunez Judgment - Page 2 of 2
CASE NUMBER: 21cr484-BGS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

Ll The defendant shall surrender to the United States Marshal for this district:
Ll at P.M. on

 

 

LI as notified by the United States Marshal.
O The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
CL} onor before
C1 as notified by the United States Marshal.
CL] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

21cr484-BGS
